Title: To Thomas Jefferson from Augustus B. Woodward, 25 August 1803
From: Woodward, Augustus B.
To: Jefferson, Thomas


          
            Warburton, prince george’s county,maryland; august 25. 1803.
          
          I have the happiness to transmit to the president, by mister digges, a paper entitled “memoir addressed to the president of the united states on the colonization of louisiana,” unaccompanied by my signature. Without a comparison of sentiments, the views of different minds are sometimes so dissimilar on the same subject, and so extremely divergent, that it is not without considerable diffidence and apprehension that I make this communication. I have expressed my opinions with frankness, and without reserve, trusting to the habitual condescension of the president for the pardon of any errors. If the president should feel an interest in any thing that is here stated, I should be pleased with being possessed of his present impressions, on the return of mister digges. I shall return them to him, on my enjoying the pleasure of a personal interview. In the mean time, as I have made no person acquainted with these ideas, I submit to the president the expediency of a total reserve on this subject, unless he should be disposed to confer with mister madison on it. In matters of this kind, if any thing is to be done, the judgment of one competent mind is worth a thousand vague opinions; and if nothing is intended, the less that is said or known on the subject is usually the best.
          I hope that the president will accept my invariable wishes for his health and felicity.
          
            Augustus B. Woodward
            
          
        